Ryland, J.,
delivered the opinion of the court.
From the above statement, the questions arising in this ease, are principally two. One on the recognizance. The other the power and authority of the mayor of the city of St. Charles to take the recognizance of persons charged criminally before that office.
The recognizance has been considered similar to an obligation or bond, and liable to the same rales and principles as bonds are, in regard to their effect.
This court has lately in two eases overruled its former decision made in the case of Adams et als. vs. Wilson, 10 Mo. Rep. 341. “So far as regards the insertion of the names of the obligors in the body of such instruments.”
We have after mature reflection and investigation become satisfied, that our present views are more consonant with the decisions of the courts^ of the United States on this subject, than the decision of the case of Adams et als. vs. Wilson. The authorities cited by judge Tucker, upon whose commentaries the first decision appears mainly to rest do not support the judge. This point has-been investigated by the counsel for the State and the authorities cited in his brief will pay am-nly for the trouble and time spent in their perusal.
Without therefore, stopping here to decide whether the demurrer of the defendant can reach back beyond the scire facias so as to embrace ¿defect in the recognizance itself, we will settle once more this question, about 'inserting the names of principals.or securities in bonds and recognizances in the bodies of such instruments,by stating that we consider the omission to make such insertion no way important;, the bonds being just as good and binding without such names being on the face of the bonds as with them. This point therefore we rule for the State,
The second’point, we consider settled by the statute incorporating the city of St. Charles. That expressly gives jurisdiction and power in such matters to the mayor — ánd we are not prepared to say, that the *407legislature can not confer such power on the mayor. Indeed we are unable to find any prohibition or restraint upon the legislature in thus using its power and authority.
We see nothing then requiring the interference of this court, with the judgment of the court below.
It is therefore affirmed.